Title: To George Washington from Major General John Sullivan, 11 July 1777
From: Sullivan, John
To: Washington, George



Dear General
Ramapoughs Clove [N.J.] 11th July 1777

upon Seeing Some Cloathing pass by here & knowing that my men are in a wretched Condition for Cloaths both officers & Soldiers & that we are always too far Detached from the Main Army to Draw I Ran the venture to Stop Some Riffle Frocks Some Shirts & three pieces of Cloaths which Qr Mr Sheriff has Sent a Recet for to the Cloathier Genl & will Deal them out if yr Excy aproves our having them if not we will forward them to Head Quarters as Soon as yr Excellencys pleasure is known—The Militia here are Desirous of being Dismissed for a Season & beg to know yr Excys pleasure They want to Secure their Harvest but will Turn out on the first Alarm. I have the Honor to be Dear General your most obedt Servt

Jno. Sullivan

